In a negligence action to recover damages for personal injury, medical expense, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County, entered June 4, 1971, as, on reconsideration, adhered to the original decision denying them a general preference. Order reversed insofar as appealed from, with $10 costs and disbursements, and general preference granted. In our opinion it was an improvident exercise of discretion to deny plaintiffs a general preference. We feel that the infant plaintiff’s allegations and claims, if proved at the trial, may entitle him to a recovery in excess of the jurisdictional monetary limitation of the lower court. Hopkins, Acting P. J., Munder, Martuscello, Latham and Christ, JJ., concur.